Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant has provided amendments in the reply filed June 22nd, 2022, which improve clarity and address formal matters. These amendments have been entered.
Applicant's arguments filed June 22nd, 2022, have been fully considered but they are not persuasive. The response to arguments provided March 2nd, 2022, is maintained where appropriate. However, several of the submitted arguments are new, and they are addressed below.
Applicant argues that Markham teaches a diameter range well above the claimed range, to which the Examiner disagrees. The Examiner further notes paragraph [0019] of Markham indicates that the wafer diameter may be scaled up to 450 mm.
Applicant argues that paragraph [0019] of Markham does not teach a glass diameter of “up to 450 mm”, and instead argues that traditional polishing cannot effectively “scale to polish glass wafers with a 450 mm outer diameter”. Applicant further argues that the paragraph of Markham teaches that such scaling will be needed in the future, and that no open ended range is taught. This argument is not found persuasive as Applicant’s argument essentially concedes that Markham acknowledges sizes below 450 mm as well-known in the art. That Markham acknowledges operation is known in the art below 450 mm suggests that such values would have been obvious. There is nothing in Markham which even disparages selection below 450 mm.
Applicant argues that Markham does not use the phrase “up to 450 mm”. This argument is not found persuasive as Markham does not need to use such exact language to indicate to a person of ordinary skill that a range of up to 450 mm would have been obvious. A person of ordinary skill does not consider references in a rote manner, and rather, references must be evaluated to how a person of ordinary skill would have interpreted them. That Markham acknowledges the existence of values below 450 mm (i.e., that Applicant’s range encompasses the operating range known in the art) is suggestive of an overlapping range.
Applicant points to specific circumstances in which a person of ordinary skill would not need the diameter range of “up to 450 mm”. This argument is not found persuasive as the mere existence of a particular circumstance in which a person of ordinary skill would not operate in the argued range does not mean that operating in the argued range is unobvious.
Applicant argues that Markham teaches a quality area of about 300 mm outer diameter. Applicant argues that Markham teaches 300 mm outer diameter as a specific value. This argument is not found persuasive as the indication of a teaching of a specific value does not negate the teaching of a broader range. It is not clear how Applicant’s argument overcomes the case of obviousness established, or how it is particularly relevant.
Applicant argues that Markham does not teach the claimed thickness range of 0.3 mm or less, and that Markham does not teach “no less than about 0.4 mm”. Applicant’s arguments, at least at the outset, are unpersuasive as they do not actually appear to considered that Markham teaches “about 0.4 mm”. Applicant makes calculations based on the endpoint being 0.4 mm exactly, and the entirety of Applicant’s arguments rise and fall on this assumption. However, this assumption is not correct, as Markham discloses an endpoint of “about 0.4 mm”.
Applicant argues that Markham does not disclose a hard disk drive platter. This argument is not found persuasive as Applicant has not actually pointed to a particular structural difference which renders the invention of Markham not “a hard drive disk platter”. The Examiner considers Markham to disclose all of the structure necessary such that the limitation “a hard drive disk platter” is met. The Examiner notes that the structure need not be an actual hard drive or hard drive disk. Rather, the claim only requires a “platter” (i.e., a circular structure), which could then be formed into a hard drive disk. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.W./
Examiner, Art Unit 1783
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783